UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6576



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NELSON EDDY WALKER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-97-91, CA-01-845)


Submitted:   May 30, 2002                  Decided:   June 10, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nelson Eddy Walker, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nelson Eddy Walker seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Walker, Nos CR-97-91; CA-01-

845 (M.D.N.C. Mar. 8, 2002).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2